Citation Nr: 1532210	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for neurology problems exclusive of fibromyalgia symptoms.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for fibrocystic breast disease.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder, to include as secondary to service-connected fibromyalgia.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6. Entitlement to service connection for a back disability, to include the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the  Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer at the RO in October 2009 and before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2015.  Transcripts of the hearings have been associated with the record.

The Board notes that the Court has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with various disorders, to include PTSD, bipolar disorder, and major depressive disorder.  The Board has therefore recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

The issues of entitlement to service connection for an acquired psychiatric disorder, carpal tunnel syndrome, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During her May 4, 2015 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal with respect to the issues of entitlement to service connection for neurology problems exclusive of fibromyalgia symptoms, bilateral hearing loss disability, and fibrocystic breast disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the claims of entitlement to service connection for neurology problems exclusive of fibromyalgia symptoms, bilateral hearing loss disability, and fibrocystic breast disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claims of entitlement to service connection for neurology problems exclusive of fibromyalgia symptoms, bilateral hearing loss disability, and fibrocystic breast disease, and hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding entitlement to service connection for neurology problems exclusive of fibromyalgia symptoms, bilateral hearing loss disability, and fibrocystic breast disease is dismissed.


REMAND

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  She has stated that she was raped during service and was also abused by her spouse during service.  Service treatment records include an October 1982 entry indicating that the Veteran was seen for personal problems at the Ft. Rucker mental health clinic.  While there are no other entries concerning such treatment in the available service treatment records, this entry suggests that the Veteran did have psychiatric symptomatology during service, the nature of which is unclear.  The Board notes that the AOJ requested mental health treatment records from the U.S. Air Force Hospital at Upper Heyford based on the Veteran's report of treatment there; however, no such request was made to the appropriate facility at Ft. Rucker.  Inquiry should be made, and any available treatment records should be associated with the claims file.

The record contains various psychiatric diagnoses, to include PTSD, bipolar disorder, and major depressive disorder.  The record also indicates substance induced disorders, to include amphetamine induced mood disorder and substance induced psychosis.  The Board also notes that the Veteran has provided varying histories during treatment, in written statements, and during her hearing.  

Because there is an indication of mental health treatment during service, and current psychiatric diagnoses, the Board has concluded that an examination is necessary to consider the Veteran's history and determine the etiology of any current psychiatric disorder.

Carpal Tunnel Syndrome

The Veteran asserts that she has carpal tunnel syndrome that is related to her service.  Specifically, she maintains that her work in an essentially administrative setting during service involved a great deal of typing, which resulted in carpal tunnel syndrome.  

The record indicates that the Veteran worked in transportation management, assisting service members when they underwent permanent change of station.  She has stated that this involved typing various forms.  

Because the record indicates that the Veteran served in an administrative position during service, and there is evidence indicating previous treatment for carpal tunnel syndrome, the Board concludes that an examination is warranted to determine the etiology of any current carpal tunnel syndrome.  

Back and Neck Disability

Service treatment records reflect various instances of treatment for low back complaints.  She complained of back pain in June 1980.  At various times during 1982, the Veteran complained of low back pain and was assessed with mechanical low back pain and muscle spasms.  On examination in November 1984, she reported back problems.  The post-service record reflects chronic back pain.  

Because there is evidence showing complaints and treatment during service and evidence of current back complaints, the Board concludes that an examination is necessary to determine the etiology of any current spine disability.

Additionally, the Board notes that there appear to be outstanding medical records in this case.  Associated with the Veteran's service treatment records are some medical records dated following her separation from service in April 1984.  She has testified that she lived with her husband, who was in the Army, in Germany following her separation from service.  It is possible that additional treatment records exist from the period that the Veteran was a dependent spouse.  Inquiry should be made, and available records should be associated with the record.  

The Board also notes that at her hearing, the Veteran submitted a computer disc purported to contain records from the Chillicothe VA Medical Center (VAMC).  The electronic record indicates that the disc could not be scanned.  The record also contains VAMC reports of hospitalization, indicating that the Veteran was hospitalized in May 2014 for suicidal ideation and major depressive disorder, and in September 2014 for depression.  The AOJ should obtain outstanding VA treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any facility at which she was treated as a military dependent during the time following her separation from service.  Upon receipt of her response, contact the appropriate records repository (i.e., the RMC or the National Personnel Records Center) and request any records pertaining to her treatment at military treatment facilities as a dependent.  

2.  Obtain the Veteran's VA treatment records for the period from August 2010 to the present, to include reports of psychiatric hospitalizations in May and September 2014.  

If, after making reasonable efforts to obtain the records described in paragraphs 1 and 2 above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA psychiatric examination by a clinician with the requisite expertise to determine the etiology of any diagnosed acquired psychiatric disorder.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM V criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported. 

With respect to any other currently present acquired psychiatric disorder, the examiner should include an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such disorder was caused or aggravated by the Veteran's service-connected fibromyalgia.  Aggravation means a permanent worsening of the disability beyond its natural progression.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed carpal tunnel syndrome.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether there is a current diagnosis of carpal tunnel syndrome.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, including the in-service treatment and diagnoses.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed cervical and lumbar spine disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should identify all current disabilities of the cervical and lumbar spine.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, including the in-service treatment and diagnoses.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


